Consent of Independent Registered Public Accounting Firm Shareholders and Board of Trustees BNY Mellon Funds Trust: With respect to BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund and BNY Mellon Large Cap Market Opportunities Fund (each a series of BNY Mellon Funds Trust) filing on Form N-1A included herein, we consent to the reference to our firm name under the heading "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information. /s/ KPMG LLP New York, New York July 13, 2010
